   Case 1:20-cv-00386-MN Document 4 Filed 07/01/20 Page 1 of 1 PageID #: 21


                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE


 JORDAN ROSENBLATT, Individually and            )
 On Behalf of All Others Similarly Situated,    )
                                                )
                        Plaintiff,              )   Case No. 1:20-cv-00386-MN
                                                )
        v.                                      )
                                                )
 FRONT YARD RESIDENTIAL                         )
 CORPORATION, ROCHELLE R. DOBBS,                )
 LELAND ABRAMS, GEORGE G.                       )
 ELLISON, MICHAEL A. ERUZIONE,                  )
 LESLIE FOX, WADE J. HENDERSON,                 )
 LAZAR NIKOLIC, GEORGE WHITFIELD                )
 MCDOWELL, BAF HOLDINGS, LLC, and               )
 BAF SUB, LLC,                                  )
                                                )
                        Defendants.             )

                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) without prejudice. Defendants

have filed neither an answer nor a motion for summary judgment in the Action, and no class has

been certified in the Action

 Dated: July 1, 2020                                RIGRODSKY & LONG, P.A.

                                               By: /s/ Brian D. Long
                                                   Brian D. Long (#4347)
 OF COUNSEL:                                       Gina M. Serra (#5387)
                                                   300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                      Wilmington, DE 19801
 Richard A. Maniskas                               Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                   Facsimile: (302) 654-7530
 Berwyn, PA 19312                                  Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                         Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                             Attorneys for Plaintiff
